Name: 2010/279/CFSP: Council Decision 2010/279/CFSP of 18Ã May 2010 on the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN)
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  Asia and Oceania
 Date Published: 2010-05-19

 19.5.2010 EN Official Journal of the European Union L 123/4 COUNCIL DECISION 2010/279/CFSP of 18 May 2010 on the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and, in particular, Article 28 and Article 43(2) thereof, Whereas: (1) On 30 May 2007 the Council adopted Joint Action 2007/369/CFSP (1) establishing the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN). That Joint Action expires on 30 May 2010. (2) On 8 March 2010, the Political and Security Committee (PSC) recommended to extend EUPOL AFGHANISTAN for three years. (3) The command and control structure of EUPOL AFGHANISTAN should be without prejudice to the contractual responsibilities of the Head of Mission towards the European Commission for implementing the budget. (4) The watch-keeping capability should be activated for EUPOL AFGHANISTAN. (5) EUPOL AFGHANISTAN will be conducted in the context of a situation which may deteriorate and could harm the objectives of the common foreign and security policy as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Mission 1. The European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN or the Mission), established by Joint Action 2007/369/CFSP, shall be extended as from 31 May 2010 until 31 May 2013. 2. EUPOL AFGHANISTAN shall operate in accordance with the objectives set out in Article 2 and carry out the tasks as set out in Article 3. Article 2 Objectives EUPOL AFGHANISTAN shall significantly contribute to the establishment under Afghan ownership of sustainable and effective civilian policing arrangements, which will ensure appropriate interaction with the wider criminal justice system, in keeping with the policy advice and institution-building work of the Union, Member States and other international actors. Furthermore, the Mission will support the reform process towards a trusted and efficient police service, which works in accordance with international standards, within the framework of the rule of law and respect for human rights. Article 3 Tasks 1. In order to fulfil the objectives set out in Article 2, EUPOL AFGHANISTAN shall: (a) assist the Government of Afghanistan in coherently implementing its strategy towards sustainable and effective civilian policing arrangements, especially with regard to the Afghan Uniform (Civilian) Police and the Afghan Anti-Crime Police, as stipulated in the National Police Strategy; (b) improve cohesion and coordination among international actors; (c) work on strategy development, while placing an emphasis on work towards a joint overall strategy of the international community in police reform and enhance cooperation with key partners in police reform and training, including with NATO-led mission ISAF and the NATO Training Mission and other contributors; (d) support linkages between the police and the wider rule of law. These tasks will be further developed in the Operational Plan (OPLAN). The Mission shall carry out its tasks through, amongst other means, monitoring, mentoring, advising and training. 2. EUPOL AFGHANISTAN shall be a non-executive Mission. 3. EUPOL AFGHANISTAN shall have a Project Cell for identifying and implementing projects. EUPOL AFGHANISTAN shall, as appropriate, coordinate, facilitate and provide advice on projects implemented by Member States and third States under their responsibility, in areas related to the Mission and in support of its objectives. Article 4 Structure of the Mission 1. The Mission will have its Headquarters (HQ) in Kabul. The Mission shall comprise: (i) the Head of Mission and his office including a Senior Mission Security Officer; (ii) a Police component; (iii) a Rule of Law component; (iv) training capacity; (v) Mission Support; (vi) field offices outside Kabul; (vii) a support element in Brussels. 2. Mission staff shall be deployed at the central, regional and provincial levels and may work, as necessary, with the district level for the implementation of the mandate in light of the security assessment and when enabling factors, such as appropriate logistical and security support, are in place. Technical arrangements will be sought with ISAF and Regional Command/Provincial Reconstruction Team (PRT) Lead Nations for information exchange, medical, security and logistical support including accommodation by Regional Commands and PRTs. 3. In addition, a number of Mission staff shall be deployed to improve strategic coordination in police reform in Afghanistan, as appropriate, and in particular with the International Police Coordination Board (IPCB) Secretariat in Kabul. The IPCB Secretariat shall be located, as appropriate, at the EUPOL AFGHANISTAN HQ. Article 5 Civilian Operation Commander 1. The Civilian Planning and Conduct Capability (CPCC) Director shall be the Civilian Operation Commander for EUPOL AFGHANISTAN. 2. The Civilian Operation Commander, under the political control and strategic direction of the PSC and the overall authority of the High Representative of the Union for Foreign Affairs and Security Policy (HR), shall exercise command and control of EUPOL AFGHANISTAN at the strategic level. 3. The Civilian Operation Commander shall ensure proper and effective implementation of the Councils decisions as well as the PSCs decisions, including by issuing instructions at strategic level as required to the Head of Mission. 4. All seconded staff shall remain under the full command of the national authorities of the sending State or EU institution. National authorities shall transfer Operational Control (OPCON) of their personnel, teams and units to the Civilian Operation Commander. 5. The Civilian Operation Commander has overall responsibility for ensuring that the Unions duty of care is properly discharged. 6. The Civilian Operation Commander and the European Union Special Representative (EUSR) shall consult each other as required. Article 6 Head of Mission 1. The Head of Mission shall assume responsibility and exercise command and control of the Mission at theatre level. 2. The Head of Mission shall exercise command and control over personnel, teams and units from contributing States as assigned by the Civilian Operation Commander together with administrative and logistic responsibility including over assets, resources and information put at the disposal of the Mission. 3. The Head of Mission shall issue instructions to all Mission staff, including in this case the support element in Brussels, for the effective conduct of EUPOL AFGHANISTAN in theatre, assuming its coordination and day-to-day management, following the instructions at strategic level of the Civilian Operation Commander. 4. The Head of Mission shall be responsible for the implementation of the Missions budget. For this purpose, the Head of Mission shall sign a contract with the Commission. 5. The Head of Mission shall be responsible for disciplinary control over the staff. For seconded staff, disciplinary action shall be exercised by the national or Union authority concerned. 6. The Head of Mission shall represent EUPOL AFGHANISTAN in the operations area and shall ensure appropriate visibility of the Mission. 7. The Head of Mission shall coordinate, as appropriate, with other EU actors on the ground. The Head of Mission shall, without prejudice to the chain of command, receive local political guidance from the EUSR. 8. The Head of Mission shall ensure that EUPOL AFGHANISTAN works closely, coordinates and cooperates with the Government of Afghanistan and relevant international actors, as appropriate, including NATO-led mission ISAF and the NATO Training Mission, PRT Lead Nations, United Nations Assistance Mission Afghanistan (UNAMA), and third States currently involved in police reform in Afghanistan. Article 7 Staff 1. The numbers and competence of EUPOL AFGHANISTAN staff shall be consistent with the objectives set out in Article 2, the tasks set out in Article 3 and the structure of the Mission set out in Article 4. 2. EUPOL AFGHANISTAN shall consist primarily of staff seconded by Member States or EU institutions. 3. Each Member State or EU institution shall bear the costs related to any of the staff seconded by it, including travel expenses to and from the place of deployment, salaries, medical coverage, and allowances, other than applicable per diems as well as hardship and risk allowances. 4. International civilian staff and local staff may also be recruited by EUPOL AFGHANISTAN, as required, on a contractual basis, if the functions required are not provided by personnel seconded by Member States. Exceptionally, in duly justified cases, where no qualified applications from Member States are available, nationals from participating third States may be recruited on a contractual basis, as appropriate. 5. All staff shall carry out their duties and act in the interest of the Mission. All staff shall respect the security principles and minimum standards established by Council Decision 2001/264/EC of 19 March 2001 adopting the Councils security regulations (2). Article 8 Status of EUPOL AFGHANISTAN staff 1. The status of EUPOL AFGHANISTAN staff in Afghanistan, including, where appropriate the privileges, immunities and further guarantees necessary for the completion and smooth functioning of EUPOL AFGHANISTAN shall be laid down in an agreement to be concluded in accordance with Article 37 of the Treaty. 2. The State or EU institution having seconded a member of staff shall be responsible for answering any claims linked to the secondment, from or concerning the member of staff. The State or EU institution in question shall be responsible for bringing any action against the person seconded. 3. The conditions of employment and the rights and obligations of international and local civilian staff shall be laid down in contracts between the Head of Mission and the members of staff. Article 9 Chain of Command 1. EUPOL AFGHANISTAN shall have a unified chain of command, as a crisis management operation. 2. Under the responsibility of the Council and of the HR, the PSC shall exercise political control and strategic direction of EUPOL AFGHANISTAN. 3. The Civilian Operation Commander, under the political control and strategic direction of the PSC and the overall authority of the HR, is the commander of EUPOL AFGHANISTAN at strategic level and, as such, shall issue instructions to the Head of Mission and provide him with advice and technical support. 4. The Civilian Operation Commander shall report to the Council through the HR. 5. The Head of Mission shall exercise command and control of EUPOL AFGHANISTAN at theatre level and shall be directly responsible to the Civilian Operation Commander. Article 10 Political control and strategic direction 1. The PSC shall exercise, under the responsibility of the Council and of the HR, political control and strategic direction of the Mission. The Council hereby authorises the PSC to take the relevant decisions for this purpose in accordance with the third paragraph of Article 38 of the Treaty. This authorisation shall include the powers to appoint a Head of Mission, upon a proposal of the HR, and to amend the CONOPS and the OPLAN. The powers of decision with respect to the objectives and termination of the Mission shall remain vested in the Council. 2. The PSC shall report to the Council at regular intervals. 3. The PSC shall receive on a regular basis and as required reports by the Civilian Operation Commander and the Head of Mission on issues within their areas of responsibility. Article 11 Security 1. The Civilian Operation Commander shall direct the Head of Missions planning of security measures and ensure their proper and effective implementation for EUPOL AFGHANISTAN in accordance with Articles 5 and 9, in coordination with the Council Security Office. 2. The Head of Mission shall be responsible for the security of the operation and for ensuring compliance with minimum security requirements applicable to the operation, in line with the policy of the Union on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, and its supporting documents. 3. The Head of Mission shall be assisted by a Senior Mission Security Officer (SMSO), who will report to the Head of Mission and also maintain a close relationship with the Council Security Office. 4. The Head of Mission will appoint Security Officers in the provincial and regional Mission locations, who, under the authority of the SMSO shall be responsible for the day-to-day management of all security aspects of the respective Mission elements. 5. EUPOL AFGHANISTAN staff shall undergo mandatory security training before their entry into function, in accordance with the OPLAN. They shall also receive regular in-theatre refresher training organised by the SMSO. Article 12 Participation of third States 1. Without prejudice to the Unions decision-making autonomy and its single institutional framework, candidate and other third States may be invited to contribute to EUPOL AFGHANISTAN on the basis that they bear the costs of sending the police experts and/or the civilian staff seconded by them, including salaries, allowances, medical coverage, high risk insurance and travel expenses to and from Afghanistan, and contribute to the running costs of EUPOL AFGHANISTAN as appropriate. 2. The Council hereby authorises the PSC to take the relevant decisions on acceptance of the proposed contributions. 3. Third States making contributions to EUPOL AFGHANISTAN shall have the same rights and obligations in terms of day-to-day management of the operation as Member States taking part in the operation. 4. The PSC shall take appropriate action with regard to participation arrangements and shall, if required, submit a proposal to the Council, including on possible financial participation or contributions in-kind from third States. 5. Detailed arrangements regarding the participation of third States shall be the subject of agreements pursuant to Article 37 of the Treaty and additional technical arrangements as necessary. Where the Union and a third State have concluded an agreement establishing a framework for the participation of this third State in the EU crisis management operations, the provisions of such agreement shall apply in the context of this operation. Article 13 Financial arrangements 1. The financial reference amount intended to cover the expenditure related to EUPOL AFGHANISTAN until 31 May 2011 shall be EUR 54 600 000. 2. The financial reference amount for the subsequent periods for EUPOL AFGHANISTAN shall be decided by the Council. 3. All expenditure shall be managed in accordance with the rules and procedures applicable to the general budget of the European Union. 4. The Head of Mission shall report fully to, and be supervised by, the Commission on the activities undertaken in the framework of his contract. 5. Nationals of third States shall be allowed to tender for contracts. Subject to the Commissions approval, the Head of Mission may conclude technical arrangements with Regional Command/PRT lead nations and international actors deployed in Afghanistan regarding the provision of equipment, services and premises to the Mission, notably where security conditions so require. 6. The financial arrangements shall respect the operational requirements of EUPOL AFGHANISTAN, including compatibility of equipment and interoperability of its teams, and shall take into consideration the deployment of staff in Regional Commands and PRTs. 7. The expenditure shall be eligible as from the date of adoption of this Decision. Article 14 Release of classified information 1. The HR shall be authorised to release to NATO/ISAF EU classified information and documents generated for the purposes of the Mission, in accordance with the Councils security regulations. Local technical arrangements shall be drawn up to facilitate this. 2. The HR shall be authorised to release to third States associated with this Decision, as appropriate and in accordance with the needs of the Mission, EU classified information and documents up to the level CONFIDENTIEL UE generated for the purposes of the Mission, in accordance with the Councils security regulations. 3. The HR shall be authorised to release to UNAMA, as appropriate and in accordance with the operational needs of the Mission, EU classified information and documents up to the level RESTREINT UE generated for the purposes of the Mission, in accordance with the Councils security regulations. Local arrangements shall be drawn up for this purpose. 4. In the event of a specific and immediate operational need, the HR shall also be authorised to release to the host State EU classified information and documents up to the level RESTREINT UE generated for the purposes of the Mission, in accordance with the Councils security regulations. In all other cases, such information and documents shall be released to the host State in accordance with procedures for cooperation by the host State with the Union. 5. The HR shall be authorised to release to third states associated with this Decision, EU non-classified documents related to the deliberations of the Council with regard to the Mission covered by the obligation of professional secrecy pursuant to Article 6(1) of the Council Rules of Procedure (3). Article 15 Watch-Keeping The Watch-Keeping Capability shall be activated for EUPOL AFGHANISTAN. Article 16 Review 1. This Decision shall be reviewed every six months in order to adjust the Mission size and scope as necessary. 2. This Decision shall be reviewed, no later than three months before its expiry, in order to determine whether the Mission should be continued. Article 17 Entry into force and duration This Decision shall enter into force on the date of its adoption. It shall apply from 31 May 2010 until 31 May 2013. Done at Brussels, 18 May 2010. For the Council The President E. SALGADO (1) OJ L 139, 31.5.2007, p. 33. (2) OJ L 101, 11.4.2001, p. 1. (3) Council Decision 2009/937/EU, of 1 December 2009 adopting the Councils Rules of Procedure (OJ L 325, 11.12.2009, p. 35).